DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al (US 2010/0003510) in view of Santowski et al (US 4,988,649) and Beall (US 3,713,854). 
Kano shows the apparatus claimed Kano shows the apparatus a heating device (3), a carrier (2) having a top support surface for supporting a wafer substrate (6) wherein the carrier is formed of a material including any one of aluminum nitride, aluminum oxide, silicon oxide (silica), and a SiAlON material as a main a main component (para [0016]), and the heating device including a conductor path that 
Santowski shows a silica brick that includes silica with elemental silicon of .5 to 10 wt % wherein the silica with the elemental silicon produce a silica brick having a good thermal conductivity. 
Beall also shows it is known to produce a glass-ceramic that includes silica glass, which is known to be in the amorphous state, with .15 to 2 wt % that provides the glass ceramic having a good thermal stability in high heating temperatures. 
In view of Santowski and Beall, it would have been obvious to one of ordinary skill in the art to adapt Kano with the carrier which is made of  a composite material including an amorphous matrix such as silica glass with elemental silicon that would provide the carrier that can provide a good thermal conductivity as well as a good thermal stability in high heating temperature environment within which the carrier/substrate can be used in.  
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of Santowski and Beall as applied to claims 1, 3, 4, 7, 9 and 10 above, and further in view of Komatsu (US 2012/0031889).
Kano in view of Santowski and Beall shows the apparatus claimed except for a process chamber having a wall with a current feedthrough to power the conductor path. 
Komatsu shows a heater device (62) located within a process chamber (32) having a wall through which a current feed is provided to power a conductor path (88)  
In view of Komatsu, it would have been obvious to adapt Kano, as modified by Santowski and Beall, with a process chamber that provides a current feedthrough to supply power (electrical potential) to the conductor path for heating the wafer substrate wherein the substrate is further known to be subjected to plasma treatment as well as film formation in the process chamber as known in the art, and Komatsu shows a plurality of conductor paths that would be independently controlled to further control the desired heating distribution/uniformity across the wafer substrate.    
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano in view of Santowski and Beall as applied to claims 1, 3, 4, 7, 9 and 10 above, and further view of Hirano et al (US 2013/0200067). 
Kano in view of Santowski and Beall shows the apparatus claimed except for the conductor path as claimed. 
Hirano shows it is known to provide a conductor path that is made of tantalum, chrome, or molybdenum alloy wherein the conductor path has a thickness of 25-200 um with a width of 1 to 10 mm that overlaps with the recited range of the cross sectional area. Also see para [0033] and [0036]. 
In view of Hirano, it would have been obvious to one of ordinary skill in the art to adapt Kano, as modified by Santowski and Beall, with the conductor path as claimed that would predictably provide the desired heating capacity that would also effectively heat the wafer substrate supported on the carrier. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SANG Y PAIK/Primary Examiner, Art Unit 3761